Citation Nr: 1025352	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  05-25 431A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
service connection for a right foot bunionectomy deformity.  

2.  Entitlement to service connection for right foot bunionectomy 
deformity.

3.  Entitlement to an increased disability rating in excess of 10 
percent for scar, status post removal of bone spurs of the left 
fifth toe.  

4.  Entitlement to a temporary total rating based on 
convalescence for surgery of the left foot.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1977 to July 
1979.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) Columbia, South 
Carolina.  A notice of disagreement was received in March 2005, a 
statement of the case was issued in August 2005, and a 
substantive appeal was received in August 2005.  

The Veteran testified at a Board personal hearing in Washington, 
DC in January 2010.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  A January 2002 RO rating decision denied service connection 
for a right foot disability; the Veteran filed a timely notice of 
disagreement, a statement of the case was issued, but the Veteran 
did not file a timely substantive appeal. 

2.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for a right foot 
disability has been received since the January 2002 rating 
decision.

3.  The Veteran's right foot disability calluses and degenerative 
joint disease is causally related to the service-connected 
residuals, status post removal of bone spurs of the left fifth 
toe.  

4.  For the entire period of increased rating claim, the 
Veteran's scar, status post removal of bone spurs of the left 
fifth toe, has not manifested deep and nonlinear scar covering an 
area of at least 12 square inches, or caused functional 
impairment to warrant a higher rating under any other diagnostic 
code. 

5.  The Veteran has a left foot injury due to removal of bone 
spurs of the left fifth toe that has manifested moderate 
symptomatology. 

6.  The evidence does not show the necessity of at least one 
month convalescence, severe postoperative residuals, or 
immobilization by cast of at least one major joint after the 
April 2001 left foot surgery.  


CONCLUSIONS OF LAW

1.  The January 2002 rating decision denying service connection 
for a right foot disability became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence has been received since the January 
2002 denial of service connection for the Veteran's right foot 
disability; thus, service connection for a right foot disability 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).

3.  A right foot disability of calluses and degenerative joint 
disease is proximately due to or the result of the Veteran's 
service-connected residuals, status post removal of bone spurs, 
left fifth toe.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (2002); 
38 C.F.R. §§ 3.159, 3.303, 3.310 (West 2009). 

4.  The criteria for a disability rating in excess of 10 percent 
disabling for scar, status post removal of bone spurs, left fifth 
toe, have not been met for any period.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 
7804 (2009).

5.  The criteria for a separate disability rating of 10 percent 
for residuals of a foot injury, status post removal of bone spurs 
of the left fifth toe, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.72, 
Diagnostic Code 5284 (2009).

6.  The criteria for a temporary total rating based on 
convalescence for surgery of the left foot have not been met for 
any period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.30 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify a claimant of any information and evidence needed 
to substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 
C.F.R § 3.159(b)(1).

The record shows that through VCAA letters dated January 2004, 
May 2007, and October 2008 the Veteran was informed of the 
information and evidence necessary to warrant entitlement to the 
benefits sought on appeal.  The Veteran was also advised of the 
types of evidence VA would assist him in obtaining as well as his 
own responsibilities with regard to identifying relevant 
evidence.  

The United States Court of Appeals for Veterans Claims decision 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, 
that a VCAA notice as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  The 
VCAA letter to the Veteran was provided in January 2004 prior to 
the initial unfavorable decision in August 2004.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) stated that, in 
order to successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings that 
are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when providing 
the notice required by the VCAA it is necessary, in most cases, 
for VA to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence that 
must be presented.  In this case, the January 2004 VCAA notice 
letter to the Veteran was in compliance with the Kent directives.  

Further, the notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status, 2) existence of a 
disability, 3) a connection between the Veteran's service and the 
disability, 4) degree of disability, and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).   In 
this case, the Veteran was provided with notice of what type of 
information and evidence was needed to substantiate the claim for 
service connection for residuals of right foot bunionectomy 
deformity, as well as to establish service connection and a 
separate rating for a left foot disability.  The May 2007 letter 
gave notice of the types of evidence necessary to establish a 
disability rating and effective date for the disabilities on 
appeal.   

With regard to the claim for increased rating for the left foot 
scar disability, an October 2008 notice letter provided the 
required VCAA notice regarding increased ratings.  

Although some of the notices did not precede the initial 
adjudication of the Veteran's claim, the later notices were 
followed by a subsequent readjudication, in this case a 
supplemental statement of the case issued in May 2009, thereby 
curing the defective notice error.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as a 
SOC or SSOC, is sufficient to cure a timing defect).  The Veteran 
has received all essential notice, has had a meaningful 
opportunity to participate in the development of his claims, and 
is not prejudiced by any technical notice deficiency along the 
way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

The Board also finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record in this case includes service treatment 
records, VA treatment records, VA examination reports, and lay 
evidence.  The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the case 
and no further action is necessary.  See generally 38 C.F.R.  
§ 3.159(c).  No additional pertinent evidence has been identified 
by the claimant.   

The Veteran was afforded VA examinations in April 2009.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the 
examination reports set forth detailed examination findings in a 
manner which allows for informed appellate review under 
applicable VA laws and regulations, the Board finds the 
examinations to be sufficient.  Thus, the Board finds that a 
further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to the 
issues on appeal.

Factual Background

A February 2000 medical record showed a diagnosis of calluses 
bilaterally.

In March 2001, a VA examiner provided a statement of support for 
the Veteran's claim.  He opined that the left foot deformity and 
associated pain since 1978 and right foot compensation resulted 
in excessive pressure along the lateral aspect of the foot with 
resultant intractable plantar keratosis.  The examiner noted that 
the Veteran recently underwent surgical intervention for a 
tailor's bunion and resolution of the intractable plantar 
keratosis.  

The Veteran underwent surgery on his right foot in February 2001.  
A June 2001 discharge summary showed that the Veteran was placed 
on Medical Hold following podiatric surgery while in the 
Domiciliary.  He made a satisfactory convalescence from this.  
The examiner noted no complications from his foot surgery while 
in the Domiciliary.  The date of discharge is noted as April, 3, 
2001.

The Veteran again underwent surgery in April 2001 on both his 
left and right feet.  The Veteran attended a podiatry appointment 
and reported continued pain in his left foot over two weeks after 
his surgery.  

The Veteran was afforded VA examinations in April 2009 for his 
feet and for scars.  During his foot examination, the Veteran 
reported in-service surgery to remove a bone spur in 1978, which 
did not heal properly, leading to a second surgery later that 
year.  He developed bunions on both feet that always hurt.  The 
Veteran reported pain, welling, redness, and stiffness.  On the 
right foot, the Veteran reported pain, redness, weakness, 
swelling, fatigability, and lack of endurance.  Upon physical 
examination, the examiner found no evidence of painful motion, 
swelling, or instability bilaterally.  He found positive evidence 
of tenderness at the base of the fifth toes, weakness with 
reduced flexion and extension of the fifth toes, and abnormal 
weight bearing show by callosities and an unusual shoe pattern 
bilaterally.  The examiner diagnosed surgical repair of bone 
spur, left fifth toe, with residual weakness and subjective 
complaints of pain, degenerative joint disease of the right foot, 
and bilateral calcaneal spurs.  Upon examination of the Veteran's 
scars, the examiner noted a scar parallel to the sole of the foot 
starting at the base of the fifth toe measuring 0.1 cm wide and 3 
cm long.  He found tenderness upon palpation and adherence to the 
underlying tissue.  The scar resulted in limitation of motion or 
loss of function including reduced flexion and extension of the 
fifth toe.  

In February 2010, a VA examiner wrote a letter addressing the 
Veteran's foot condition.  He noted that the Veteran's foot 
condition has worsened.  The examiner explained that the Veteran 
had multiple foot surgeries for the correction of a tailor's 
bunion and to elevate the 5th metatarsal bone.  Although the 
surgeries successfully corrected the tailor's bunions, the 
intractable plantar keratosis's submetatarsal five have failed to 
adequately elevate the metatarsal heads.  The Veteran experiences 
severe pain and compensation.  Specifically, the Veteran 
experiences swelling and pain both weight bearing and non-weight 
bearing.  He also wears custom made shoes with inserts.  Current 
examination revealed a central cored intractable plantar 
keratosis submetatarsal five and now submetatarsal one.  The 
examiner found edema and pain with palpation.  The Veteran's 
range of motion of the fifth metatarsal phalangeal joint is 
decreased and painful.  The examiner also described a normal 
scar.  X-rays demonstrated joint narrowing medially, 
irregularities of the lateral fifth metatarsal head and a plantar 
exoatosis of moderate site at the level of the surgical neck.  
The examiner provided a history of the Veteran's surgeries, 
including a surgery during service in 1978, a subsequent surgery 
for scar revision, another surgery in 1987 to correct the 
previously failed bunionectomy and scar revision, and a final 
surgery in 2001, which also failed due to the extent of scar 
tissue from previous surgeries.  The examiner determined that 
with compensation from the pain submetatarsal five, the Veteran 
began to develop pain submetatarsal one of the left foot and in 
the right foot.  

Reopening Service Connection for Right Foot Disability

In this case, a claim for service connection for a right foot 
disability was last denied by the RO in January 2002.  In the 
current claim on appeal, the Veteran requested reopening of 
service connection for a right foot disability.  

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  That an injury occurred in service alone is not enough; 
there must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service. 38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is payable 
for that degree of aggravation of a non-service-connected 
disability caused by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

In this case, the January 2002 rating decision denial of service 
connection for a right foot disability became a final decision.  
Following notice of the January 2002 rating decision, the Veteran 
filed a notice of disagreement within one year from the date of 
the notification of the rating decision to appeal the decision, 
and the RO issued a statement of the case in July 2002.  
Subsequently, the Veteran did not submit a timely substantive 
appeal.  As such, the July 2002 rating decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

As a general rule, a claim shall be reopened and reviewed if new 
and material evidence is presented or secured with respect to a 
claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
When a veteran seeks to reopen a final decision, the first 
inquiry is whether the evidence presented or secured after the 
last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied claim, it 
must be both new and material.  If the evidence is new, but not 
material, the inquiry ends and the claim cannot be reopened.  
Smith v. West, 12 Vet. App. 312 (1990).  Furthermore, "material 
evidence" could be "some new evidence [that] may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of the Veteran's injury or disability, 
even where it will not eventually convince the Board to alter its 
rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. 
Cir. 1998).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened and VA may then 
proceed to the merits of the claim on the basis of all the 
evidence of record

A request to reopen service connection for a right foot disorder 
was received in December 2003.  In the current rating decision on 
appeal, the RO denied reopening, finding that the evidence was 
not new and material.  The present appeal ensued.  

The basis for the January 2002 rating decision denial of service 
connection for a right foot disability was that the record failed 
to show that the Veteran's right foot disability was causally or 
etiologically related to his active service or to his service-
connected left foot disability.  

Since the January 2002 rating decision, the Veteran has submitted 
a February 2010 letter from a VA examiner noting that, with 
compensation from the pain submetatarsal five, the Veteran began 
to develop pain submetatarsal one of the left foot and in the 
right foot.

The February 2010 letter constitutes new evidence because it was 
not previously submitted to agency decisionmakers.  It is neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened.  
It also raises a reasonable possibility of substantiating the 
claim because it suggests a causal connection between the 
Veteran's left foot disability and his right foot disability.  
Therefore, the Board finds that new and material evidence has 
been received to reopen service connection for a right foot 
disability.



Service Connection for Right Foot Disability

The Veteran contends that his service-connected residuals of 
surgery in service, specifically described as scars, status post 
removal of bone spurs of the left fifth toe, caused a right foot 
disability.  The Veteran has been diagnosed with a right foot 
disability, specifically calluses in February 2000 and 
degenerative joint disease and bilateral calcaneal spurs in April 
2009.  In February 2010, a VA examiner determined that with 
compensation from the pain submetatarsal five, the Veteran began 
to develop pain submetatarsal one of the left foot and in the 
right foot.  

The February 2010 medical opinion associated the Veteran's pain 
of the right foot with the Veteran's service-connected left foot 
disability.  A disability which is proximately due to or the 
result of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  There are no contrary medical 
opinions of record.  As such, the Board finds that service 
connection for a right foot disability of calluses in February 
2000 and degenerative joint disease, as secondary to the service-
connected residuals status post removal of bone spurs, is 
warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Increased Rating for Left Foot Scar

The present appeal involves the Veteran's claim that the severity 
of his service-connected scar, status post removal of bone spurs, 
left fifth toe, warrants a higher disability rating.  Disability 
evaluations are determined by the application of the Schedule for 
Rating Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-connected 
disability.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the disability.  Schafrath v. Derwinski, 1 Vet.App. 
589, 594 (1991).  Where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet.App. 55 
(1994).  Nevertheless, a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility that 
different ratings may be warranted for different time periods.

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration 
of functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to limited 
movement, excessive movement, weakened movement, excess 
fatigability, incoordination, and pain on movement, swelling, 
deformity, or atrophy of disuse.

The service-connected scar, status post removal of bone spurs of 
the left fifth toe, has been rated as 10 percent disabling under 
the provisions of Diagnostic Code 7804 for unstable or painful 
scars.  Under this regulatory provision, five or more scars that 
are unstable or painful warrant a 30 percent disability rating.  
Three or four scars that are unstable or painful warrant a 20 
percent disability rating.  One or two scars that are unstable or 
painful warrant a 10 percent disability rating.  Note (1) to the 
regulation states that an unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the scar.  
Note (2) states that if one or more scars are both unstable and 
painful add 10 percent to the evaluation that is based on the 
total number of unstable painful scars.  Note (3) to the 
regulation states that scars evaluated under Diagnostic Codes 
7800, 7801, 7802, or 7805 may also receive an evaluation under 
this diagnostic code when applicable.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  

The Board then turns to other possibly applicable diagnostic 
codes relating to the Veteran's scar.  The Veteran's scar is on 
his foot and not on the head, face, or neck, so Diagnostic Code 
7800 is not applicable.  To receive a higher disability rating 
than 10 percent for a scar on the foot, under Diagnostic Code 
7801, the scar must be deep and nonlinear covering an area of at 
least 12 square inches or greater.  In this case, the scar is not 
shown to be deep and nonlinear, so a higher rating is not 
possible under Diagnostic Code 7801.  In this case, the scar 
covers an area of 0.1 cm by 3 cm, significantly less than 12 
square inches. A higher rating than 10 percent is not warranted 
in this case under Diagnostic Code 7802 because 10 percent is the 
maximum schedular rating provided under Diagnostic Code 7802 for 
superficial and nonlinear scars.  

To receive a disability rating in excess of 10 percent disabling 
under Diagnostic Code 7804, the evidence must show three or four 
scars that are unstable or painful.  In this case, the evidence 
shows only one scar related to the Veteran's service-connected 
left foot disability.  The maximum schedular rating under 
Diagnostic Code 7804 for one scar is 10 percent; therefore, an 
increased disability rating in excess of 10 percent is not 
warranted under Diagnostic Code 7804.  38 C.F.R. § 4.118. 

The Board also finds that the scar itself does not cause any 
other disabling effects to warrant a separate rating, as 
indicated under Diagnostic Code 7805.  As such, the Veteran is 
not entitled to a higher disability rating than 10 percent for 
the residual scar for any period of increased rating claim.  
38 C.F.R. § 4.118. 

Separate Rating for Left Foot Disability

The Board also considers whether a separate rating is warranted 
to recognize other residuals of the left foot surgery.  The 
applicable diagnostic codes for a foot disability are covered in 
Diagnostic Codes 5276 through 5284.  38 C.F.R. § 4.72, Diagnostic 
Codes 5276-84.  The Board finds that the only diagnostic code 
applicable to the Veteran's symptomatology is Diagnostic Code 
5284 for other foot injuries.  Under Diagnostic Code 5284, foot 
injuries with severe symptomatology warrant a 30 percent 
disability rating, foot injuries with moderately severe 
symptomatology warrant a 20 percent disability rating, and foot 
injuries with moderate symptomatology warrant a 10 percent 
disability rating.  The regulation notes that with actual loss of 
use of the foot, the disability should be rated at 40 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5284.  

In April 2009, without regard to any findings attributable to the 
service-connected scar of the left foot, the VA examiner found 
positive evidence of tenderness at the base of the fifth toes, 
weakness with reduced flexion and extension of the fifth toes, 
and abnormal weight bearing show by callosities and an unusual 
shoe pattern bilaterally.  In the diagnosis the VA examiner noted 
residual weakness and subjective complaints of pain of the left 
foot.  In February 2010, a VA examiner found pain and 
compensation, swelling, and decreased range of motion of the left 
foot.  

Based on these findings, the Board finds that the evidence 
demonstrates a left foot disability that is distinct from the 
service-connected scar residual.  The residuals of the status 
post removal of bone spurs of the left fifth toe now include 
symptoms or signs of callosities, tenderness, weakness, 
limitation of motion of the fifth toe, and abnormal weight 
bearing.  The Board finds that such findings, signs, and symptoms 
of left foot disability more nearly approximate moderate 
symptomatology of a foot injury, which meets the criteria for a 
separate 10 percent rating under Diagnostic Code 5284.  38 C.F.R. 
§ 4.71a.

For the same reasons, the Board also finds that the evidence does 
not show moderately severe symptomatology of the left foot to 
warrant a separate rating in excess of 10 percent.  Therefore, 
the Veteran is not entitled to a disability rating in excess of 
10 percent disabling under Diagnostic Code 5284.

Temporary Total Rating

The Veteran contends that he is entitled to a temporary total 
evaluation based on the need for convalescence following a 
February 2001 surgery for removal of hardware, left foot, and 
adhesiotomy. 
 
Temporary total compensation ratings are allowed pursuant to 38 
C.F.R. § 4.30, which provides that a total compensation rating 
will be assigned without regard to other provisions of the rating 
schedule when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted, effective the date of 
hospital admission or outpatient treatment and continuing for a 
period of 1, 2 or 3 months from the first day of the month 
following such hospital discharge or outpatient release. 
 
Total ratings will be assigned under 38 C.F.R. § 4.30 if 
treatment of a service-connected disability resulted in: (1) 
Surgery necessitating at least one month of convalescence; (2) 
Surgery with severe postoperative residuals such as incompletely 
healed surgical wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a body 
cast, or the necessity for house confinement, or the necessity 
for continued use of a wheelchair or crutches (regular weight-
bearing prohibited); or (3) Immobilization by cast, without 
surgery, of one major joint or more.  38 C.F.R. § 4.30(a).  
Extensions of 1, 2 or 3 months beyond the initial three months 
may be made by applying the same criteria.  38 C.F.R. § 4.30(b).

The Board notes that the evidence shows no period of convalesce 
following the April 2001 left foot surgery.  The Veteran did 
complain of continued pain, but at no point showed the necessity 
of at least one month convalescence, severe postoperative 
residuals, or immobilization by cast of at least one major joint 
(left foot or ankle).  For these reasons, the Board finds that 
the criteria for a temporary total rating based on convalescence 
for surgery of the left foot have not been met for any period.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.30

Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service, for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). The Court 
stated that the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the Veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular consideration 
is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the Board finds that the schedular rating criteria 
contemplate the Veteran's level of disability and symptomatology 
for the left foot scar, separate left foot disability, and right 
foot disability.  The complaints of pain, tenderness, and loss of 
range of motion due to pain or other orthopedic factors are 
specifically contemplated in the schedular criteria for rating 
disabilities of the skin, as well as for rating the severity of 
foot disabilities.  The Board finds that the Rating Schedule 
measures and contemplates these aspects of his disabilities, so 
that referral for extraschedular consideration is not warranted.


ORDER

New and material evidence having been received, service 
connection for a right foot disability is reopened.  

Service connection for a right foot disability of calluses and 
degenerative joint disease, as secondary to service-connected 
left foot disability, is granted.  

A disability rating in excess of 10 percent disabling for 
service-connected scar, status post removal of bone spurs of the 
left fifth toe, is denied.  

A separate disability rating of 10 percent for residuals, status 
post removal of bone spurs of the left fifth toe, is granted.  

A temporary total rating either based on convalescence for 
surgery of the left foot is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


